Title: To George Washington from Elizabeth Thompson, 18 August 1789
From: Thompson, Elizabeth
To: Washington, George

 

Sir
[New York] Tuesday August 18th 1789

I once more take the liberty of addressing myself to your Excellency, requesting that you will be so good as to give your approbation to the payment of Mr Thompson’s Acct for the Articles provided by him for George M. White-Eyes, which articles he would not have Supplied him with, had he not thought that he was acting upon a Surety of it’s being by your desire. I have Sir—the honour of being personally known to your Excellency, being the Daughter of Mr Fraunces, and one that was so happy as to have offers of friendship from you Soon after your arrival in this place. Consider dr Sir to what distress it must reduce Mr Thompson, were he to be refused the payment of his Acct. Good heavens! what must follow? nothing less than to be confin’d in a loathsom Prison, there to pass his tedious days while his distress’d family is wanting even the common necessary’s of life to Subsist on. he has no fortune to depend on, what he gets must be by the greatest industry, or else we could not live. all he had in the world went for the purchaseing of the articles contain’d in the Acct nay more than what he had, as the greatest part is Still due, and he finds it utterly impossible to Satisfy those people any longer that he got them of.
Your Benevolence, and Justice, to all, is well known. reflect then dear Sir on our present Situation, our distress, and anxiety, and then think if we are able to Sustain so great a loss. those who have experienc’d the Same dificulty can best feel for us. Yet Sir knowing your Clemency and Goodness to be such, I have not the least doubt but that your Excellency will excuse the liberty I have taken in troubling you with this, Since it is only wrote with a view to let you know our Situation, and that if Mr Thompson has acted imprudently he was unknowingly drawn into his present dificulty.
I shall wait with a trembling heart your Excellency’s answer, as on that depends the happiness, or Misery of your distress’d Yet verry Humble Servt

Eliza. Thompson

